Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered November 22, 1994, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
In satisfaction of a six-count indictment charging him with various crimes, defendant pleaded guilty to criminal possession of a controlled substance in the third degree and was sentenced to a prison term of 1 to 3 years. On appeal, he asserts that the sentence imposed is harsh and excessive. We find this argument to be unpersuasive. Defendant has not cited any compelling reasons for finding the sentence was inappropriate for the offense. In view of this, as well as the fact that the sentence was agreed to by defendant as part of the plea bargain and is the most lenient permissible under the statute, we find no reason to disturb County Court’s judgment.
Mikoll, J. P., Mercure, White, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.